                             EXHIBIT A
                       Cooperation Agreement




21-00141-WLH11   Doc 487-1   Filed 03/26/21   Entered 03/26/21 17:49:14   Pg 1 of 17
             1
                 ARMAND J. KORNFELD (WSBA #17214)                              HONORABLE WHITMAN L. HOLT
             2   THOMAS A. BUFORD (WSBA #52969)
                 RICHARD B. KEETON (WSBA #51537)
             3   BUSH KORNFELD LLP
                 601 Union Street, Suite 5000
             4   Seattle, WA 98101
                 Tel.: (206) 292-2110
             5   Facsimile: (206) 292-2104
                 Emails: jkornfeld@bskd.com,
             6   tbuford@bskd.com, and rkeeton@bskd.com
             7   RICHARD M. PACHULSKI (CA Bar #90073)*
                 JEFFREY W. DULBERG (CA Bar #181200)*
             8   JASON H. ROSELL (CA Bar #269126)*
                 PACHULSKI STANG ZIEHL & JONES LLP
             9   10100 Santa Monica Blvd., 13th Floor
                 Los Angeles, CA 90067-4003
         10      Tel: (310) 277-6910
                 Facsimile: (310) 201-0760
         11      Emails: rpachulski@pszjlaw.com,
                 jdulberg@pszjlaw.com, and jrosell@pszjlaw.com
         12
                 *Admitted Pro Hac Vice
         13
                 Attorneys for the Chapter 11
         14      Debtors and Debtors in Possession
         15                                   UNITED STATES BANKRUPTCY COURT
         16
                                              EASTERN DISTRICT OF WASHINGTON

         17
                 In re                                              Chapter 11

         18      EASTERDAY RANCHES, INC., et al.                    Lead Case No. 21-00141-11
                                                                    Jointly Administered
         19                                       Debtors. 1
                                                                    STIPULATION BY AND BETWEEN
         20
                                                                    DEBTORS AND NON-DEBTOR
                                                                    SELLERS REGARDING
         21
                                                                    COOPERATION WITH RESPECT TO
                                                                    THE SALE OF DEBTOR AND NON-
         22
                                                                    DEBTOR ASSETS

         23

         24

         25      1
                     The Debtors along with their case numbers are as follows: Easterday Ranches, Inc.,
         26          (21-00141) and Easterday Farms, a Washington general partnership (21-00176).
                 DOCS_NY:42487.12 20375/001
         27      COOPERATION AGREEMENT                                   P ACHULSKI
                                                                    P ACHULSKI  S TANGS TANG                      B USH K ORNFELD           L LP
                 REGARDING SALE OF ASSETS –                              Z IEHL &  J ONES
                                                                    Z IEHL & J ONES LLP LthLP                             LAW OFFICES
         28      Page 1
                                                                          10100Monica
                                                                   10100 Santa   Santa Monica   Blvd.,
                                                                                        Blvd., 13th Flr.13 Flr.
                                                                                                                     601 Union St., Suite 5000
                                                                                                                  Seattle, Washington 98101-2373
                                                                             Los Angeles, CA 90067-4003
                                                                      Los Angeles,  CA  90067-4003
                                                                               Telephone (310) 277-6910              Telephone (206) 292-2110
                                                                       Telephone   (310) 277-6910
                                                                               Facsimile  (310) 201-0760             Facsimile (206) 292-2104
                                                                        Facsimile (310) 201-0760
ec26nw01ge
             21-00141-WLH11          Doc 487-1    Filed 03/26/21     Entered 03/26/21 17:49:14                         Pg 2 of 17
             1            Debtor Easterday Farms, a Washington General Partnership (“Farms”), Debtor
             2   Easterday Ranches, Inc., a Washington Corporation (“Ranches”), Cody Easterday
             3
                 (“CE”), Karen Easterday (“KE”) (in her individual capacity and as the representative
             4
                 of Gale Easterday, 2), and Debby Easterday (“DE” together with CE and KE, the
             5
                 “Non-Debtor Sellers”, 3 and collectively with Farms and Ranches, the “Parties” and
             6
                 each a “Party”), by and through their undersigned counsel of record, hereby enter into
             7

             8   this stipulation (the “Stipulation”), pursuant to which the Parties stipulate and agree as

             9   follows:
         10               WHEREAS, on February 1, 2021, Ranches filed a voluntary petition for relief
         11      under chapter 11 of Title 11 of the United States Code (the “Bankruptcy Code”)
         12
                 before the United States Bankruptcy Court for the Eastern District of Washington,
         13
                 Yakima Division (the “Bankruptcy Court”).
         14
                          WHEREAS, on February 8, 2021, Farms also filed a voluntary petition for
         15

         16      relief under chapter 11 of the Bankruptcy Code.

         17               WHEREAS, on February 16, 2021, the Office of the United States Trustee (the
         18      “UST”) filed its notice of appointment of the Ranches Official Committee of
         19      Unsecured Creditors, as amended [Docket Nos. 152, 154, and 155] (the “Ranches
         20      Committee”).
         21               WHEREAS, on February 22, the UST filed its notice of appointment of the
         22      Farms Official Committee of Unsecured Creditors, as amended [Docket Nos. 187, and
         23      188] (the “Farms Committee” and, together with the Ranches Committee, the
         24      “Committees”).
         25      2
                     Gale Easterday passed away on December 10, 2020.
         26      3
                     The Non-Debtor Sellers are also the general partners of Farms.
                 DOCS_NY:42487.12 20375/001
         27      COOPERATION AGREEMENT                                  P ACHULSKI
                                                                   P ACHULSKI  S TANGS TANG                      B USH K ORNFELD           L LP
                 REGARDING SALE OF ASSETS –                             Z IEHL &  J ONES
                                                                   Z IEHL & J ONES LLP LthLP                             LAW OFFICES
         28      Page 2
                                                                         10100Monica
                                                                  10100 Santa   Santa Monica   Blvd.,
                                                                                       Blvd., 13th Flr.13 Flr.
                                                                                                                    601 Union St., Suite 5000
                                                                                                                 Seattle, Washington 98101-2373
                                                                            Los Angeles, CA 90067-4003
                                                                     Los Angeles,  CA  90067-4003
                                                                              Telephone (310) 277-6910              Telephone (206) 292-2110
                                                                      Telephone   (310) 277-6910
                                                                              Facsimile  (310) 201-0760             Facsimile (206) 292-2104
                                                                       Facsimile (310) 201-0760
ec26nw01ge
             21-00141-WLH11          Doc 487-1   Filed 03/26/21     Entered 03/26/21 17:49:14                         Pg 3 of 17
             1           WHEREAS, on March 25, the Bankruptcy Court entered the (i) Final Order
             2   Authorizing Debtor Easterday Farms (the “Farms Cash Collateral Order” to Use Cash
             3   Collateral and Granting Adequate Protection [Dkt. No.471] and (ii) the Final Order
             4   Authorizing Debtor Easterday Ranches, Inc. (the “Ranches Cash Collateral Order,”
             5   and together with the Farms Cash Collateral Order, the “Final Cash Collateral
             6   Orders”) to use Cash Collateral and Granting Adequate Protection [Dkt. No 470],
             7   which provide in the Budget (as defined in the applicable Final Cash Collateral Order)
             8   for certain benefits for KE and DE and payments for KE and DE in the approximate
             9   monthly aggregate amount of $6,500.
         10              WHEREAS, Farms and Ranches are the owners of certain real property
         11      identified on Exhibit A hereto (the “Debtor Properties”).
         12              WHEREAS, certain of the Non-Debtor Sellers and Debtors each own separate
         13      parcels of real property contained within the larger boundaries of the real property
         14      identified on Exhibit A hereto (the “Joint Properties”).
         15              WHEREAS, the Non-Debtor Sellers own certain real property adjacent or
         16      connected to the Debtor Properties or the Joint Properties identified on Exhibit A
         17      hereto (the “Non-Debtor Properties” together with the Debtor Properties and the Joint
         18      Properties, the “Sale Properties”).
         19              WHEREAS, the lenders identified on Exhibit A hereto assert mortgage liens
         20      with respect to the Sale Properties (the “Mortgagees”).
         21              WHEREAS, the Parties desire to maximize the value of the Sale Properties and
         22      to pursue sales of the Sale Properties through a Bankruptcy Court approved process.
         23              WHEREAS, there may be disputes, claims or other causes of action between
         24      and among the Parties, or other estate representative, which, if pursued, could limit the
         25      ability of the Parties to fully market and sell the Sale Properties and would potentially
         26      decrease the value of the Sale Properties.
                 DOCS_NY:42487.12 20375/001
         27      COOPERATION AGREEMENT                                  P ACHULSKI
                                                                   P ACHULSKI  S TANGS TANG                      B USH K ORNFELD           L LP
                 REGARDING SALE OF ASSETS –                             Z IEHL &  J ONES
                                                                   Z IEHL & J ONES LLP LthLP                             LAW OFFICES
         28      Page 3
                                                                         10100Monica
                                                                  10100 Santa   Santa Monica   Blvd.,
                                                                                       Blvd., 13th Flr.13 Flr.
                                                                                                                    601 Union St., Suite 5000
                                                                                                                 Seattle, Washington 98101-2373
                                                                            Los Angeles, CA 90067-4003
                                                                     Los Angeles,  CA  90067-4003
                                                                              Telephone (310) 277-6910              Telephone (206) 292-2110
                                                                      Telephone   (310) 277-6910
                                                                              Facsimile  (310) 201-0760             Facsimile (206) 292-2104
                                                                       Facsimile (310) 201-0760
ec26nw01ge
             21-00141-WLH11          Doc 487-1   Filed 03/26/21     Entered 03/26/21 17:49:14                         Pg 4 of 17
             1           WHEREAS, the Parties desire to pursue a process for the sale of the Sale
             2   Properties, sell the Sale Properties, place all proceeds of sale after payment sufficient
             3   to satisfy the Mortgagees into escrow pending final determination by the Bankruptcy
             4   Court, and reserve all of their respective rights with respect to any claims relating to
             5   the proceeds of the sale of any the Sale Properties (the “Sale Proceeds”).
             6           Based on the foregoing recitals, the Parties hereby stipulate and agree as
             7   follows:
             8           1.       Development of Bidding Procedures: Debtors shall seek an order of the
             9   Bankruptcy Code establishing bidding procedures (the “Bidding Procedures”) relating
         10      to the sale of the Sale Properties and such form of bidding procedures shall be in form
         11      and substance reasonably acceptable to the Non-Debtor Sellers. The Non-Debtor
         12      Sellers hereby further agree to the milestones relating to the Bidding Procedures as set
         13      forth on Exhibit B hereto.
         14              2.       Entry into Sales Transactions.
         15
                                  a. The Bidding Procedures will establish a process for Debtors to
         16                          determine the highest and best offer for the Sale Properties (including
         17                          for individual Sale Properties or groups of Sale Properties) and for
                                     entering into transactions for the sales with respect to the Sale
         18                          Properties (each a “Sale Transaction”).
         19
                                  b. To the extent that, pursuant to and in accordance with the Bidding
         20                          Procedures, the Bankruptcy Court enters an order approving any Sales
         21
                                     Transaction, any of the Non-Debtor Sellers with an interest in such
                                     Sale Property or Sale Properties (each a “Selling Party”) hereby
         22                          agrees to cooperate with any such Sale Transaction, including but not
         23
                                     limited to, taking any action and entering into and executing any
                                     documentation with respect to such Sale Transaction necessary to
         24                          relinquish any ownership rights in such Sale Property and to provide
         25                          the buyer with clean title to such Sale Property. Each Non-Debtor
                                     Seller shall also execute a power of attorney providing either or both
         26                          of the Debtors’ Co-Chief Restructuring Officers (as Debtors shall
                 DOCS_NY:42487.12 20375/001
         27      COOPERATION AGREEMENT                                  P ACHULSKI
                                                                   P ACHULSKI  S TANGS TANG                      B USH K ORNFELD           L LP
                 REGARDING SALE OF ASSETS –                             Z IEHL &  J ONES
                                                                   Z IEHL & J ONES LLP LthLP                             LAW OFFICES
         28      Page 4
                                                                         10100Monica
                                                                  10100 Santa   Santa Monica   Blvd.,
                                                                                       Blvd., 13th Flr.13 Flr.
                                                                                                                    601 Union St., Suite 5000
                                                                                                                 Seattle, Washington 98101-2373
                                                                            Los Angeles, CA 90067-4003
                                                                     Los Angeles,  CA  90067-4003
                                                                              Telephone (310) 277-6910              Telephone (206) 292-2110
                                                                      Telephone   (310) 277-6910
                                                                              Facsimile  (310) 201-0760             Facsimile (206) 292-2104
                                                                       Facsimile (310) 201-0760
ec26nw01ge
             21-00141-WLH11          Doc 487-1   Filed 03/26/21     Entered 03/26/21 17:49:14                         Pg 5 of 17
             1                         deem appropriate) with authority to execute any and all agreements or
             2                         other documents necessary for the sale and transfer of such Sale
                                       Property including, but not limited to grants, deeds, mortgage
             3                         reconveyances, or other documents of transfer necessary to effectuate
             4                         any Sale Transaction on behalf of such Non-Debtor Seller.

             5                    c. The Non-Debtor Sellers shall retain the right to object to any proposed
                                     Sales Transaction, except that no such objection shall be based on any
             6
                                     argument that Debtors lack authority or otherwise may not sell a Sale
             7                       Property, and any such objection shall be resolved by the Bankruptcy
                                     Court, and each Non-Debtor Seller agrees to be bound by any
             8
                                     resolution of the Bankruptcy Court of such objection and hereby
             9                       waives any right to appeal such order of the Bankruptcy Court.
         10
                         3.       Distribution and Deposit of Sale Proceeds:
         11

         12                       a. Following the closing of any Sale Transaction, the proceeds of any
                                     such Sales Transaction (the “Sale Proceeds”) shall be distributed as
         13                          follows:
         14
                         First, to the applicable Mortgagee for such Sale Property in satisfaction of the
         15              obligations owed to such Mortgagee that are secured by the applicable
                         mortgage (the “Mortgagee Amounts”), provided however, that to the extent that
         16
                         any party has filed a challenge (a “Mortgage Challenge”) with respect to the
         17              amount, validity, perfection or priority of any lien asserted by a Mortgagee
                         prior to the closing of the applicable Sales Transaction, then the undisputed
         18
                         portion (if any) of the Mortgagee Amounts shall be distributed to the
         19              Mortgagee, and the disputed portion of the Mortgagee Amounts with respect to
                         such Mortgagee shall be placed in an escrow account (on terms and conditions
         20
                         reasonably agreed by Debtors and such Mortgagee) pending a final order of the
         21              Bankruptcy Court with respect to such Mortgage Challenge;
         22              Second, to the applicable party for the payment of transaction costs (the
         23              “Transaction Costs”) relating to such Sale Transaction (including, but not
                         limited to, commissions, break-up fees, costs and expenses) approved by the
         24              Bankruptcy Court as part of the Bid Procedures or in conjunction with the Sale
         25              Transaction;
         26              and
                 DOCS_NY:42487.12 20375/001
         27      COOPERATION AGREEMENT                                  P ACHULSKI
                                                                   P ACHULSKI  S TANGS TANG                      B USH K ORNFELD           L LP
                 REGARDING SALE OF ASSETS –                             Z IEHL &  J ONES
                                                                   Z IEHL & J ONES LLP LthLP                             LAW OFFICES
         28      Page 5
                                                                         10100Monica
                                                                  10100 Santa   Santa Monica   Blvd.,
                                                                                       Blvd., 13th Flr.13 Flr.
                                                                                                                    601 Union St., Suite 5000
                                                                                                                 Seattle, Washington 98101-2373
                                                                            Los Angeles, CA 90067-4003
                                                                     Los Angeles,  CA  90067-4003
                                                                              Telephone (310) 277-6910              Telephone (206) 292-2110
                                                                      Telephone   (310) 277-6910
                                                                              Facsimile  (310) 201-0760             Facsimile (206) 292-2104
                                                                       Facsimile (310) 201-0760
ec26nw01ge
             21-00141-WLH11          Doc 487-1   Filed 03/26/21     Entered 03/26/21 17:49:14                         Pg 6 of 17
             1           Third, any remaining Sale Proceeds after funding the Transaction Costs and
             2           Mortgagee Amounts (the “Net Sale Proceeds”), shall be deposited in an escrow
                         account pursuant to an escrow agreement, the terms of which shall be
             3           negotiated and agreed by all the Parties, in each case acting reasonably (the
             4           “Escrow Account”).

             5                    b. In no case shall there be any distribution from the Escrow Account in
                                     advance of either (A) an order of the Bankruptcy Court approving a
             6
                                     stipulation of all of the Selling Parties relating to the allocation of the
             7                       Sale Proceeds and the distribution of Sale Proceeds in accordance
                                     with such allocation, which shall be brought by motion on no less than
             8
                                     14 days’ notice, unless the Committees, the Mortgagees and Enjoined
             9                       Parties agree to a shorter notice period or (B) an Order of the
                                     Bankruptcy Court following a motion on no less than 14 days’
         10
                                     notice and hearing regarding allocation of the Net Sale Proceeds.
         11

         12              4.       Development of Allocation Protocol: The Parties shall, as soon as

         13      reasonably practicable following the execution of this Stipulation, negotiate in good

         14      faith and attempt to reach agreement on a timely basis on a protocol for resolving

         15      disputes concerning the allocation of Net Sale Proceeds from Sale Transactions (the

         16      “Allocation Protocol”), which Allocation Protocol shall provide procedures for

         17      determining allocation of Net Sales Proceeds where the Selling Parties in such Sale

         18      Transaction have been unable to reach agreement regarding such allocation with any

         19      allocation determination being subject to approval by the Bankruptcy Court. The

         20      Debtors will include the Committees, the Mortgagees and the Enjoined Parties in such

         21      negotiations but the consent of those parties shall not be required for Debtors’

         22      agreement with the Non-Debtor Sellers with respect to any Allocation Protocol,

         23      provided further, that any Allocation Protocol shall be subject to approval by the

         24      Bankruptcy Court upon notice and hearing, and the rights of the Parties, the Debtors,

         25      the Committees, the Mortgagees and the Enjoined Parties shall all be reserved with

         26      respect to any proposed Allocation Protocol.                    The Parties further agree that the
                 DOCS_NY:42487.12 20375/001
         27      COOPERATION AGREEMENT                                  P ACHULSKI
                                                                   P ACHULSKI  S TANGS TANG                      B USH K ORNFELD           L LP
                 REGARDING SALE OF ASSETS –                             Z IEHL &  J ONES
                                                                   Z IEHL & J ONES LLP LthLP                             LAW OFFICES
         28      Page 6
                                                                         10100Monica
                                                                  10100 Santa   Santa Monica   Blvd.,
                                                                                       Blvd., 13th Flr.13 Flr.
                                                                                                                    601 Union St., Suite 5000
                                                                                                                 Seattle, Washington 98101-2373
                                                                            Los Angeles, CA 90067-4003
                                                                     Los Angeles,  CA  90067-4003
                                                                              Telephone (310) 277-6910              Telephone (206) 292-2110
                                                                      Telephone   (310) 277-6910
                                                                              Facsimile  (310) 201-0760             Facsimile (206) 292-2104
                                                                       Facsimile (310) 201-0760
ec26nw01ge
             21-00141-WLH11          Doc 487-1   Filed 03/26/21     Entered 03/26/21 17:49:14                         Pg 7 of 17
             1   Allocation Protocol will provide, among other things, that any adjudication of the
             2   allocation of Net Proceeds will be made exclusively by the Bankruptcy Court and
             3   each Non-Debtor Seller agrees to be bound by the Bankruptcy Court’s order resolving
             4   the allocation dispute.
             5           5.       Maintenance of Properties Pending Sale. Pending the sale of any of the
             6   Sale Properties, the Party or Parties currently responsible for the maintenance of such
             7   Sale Property, including payment of any taxes, insurance or other expenses relating to
             8   such Property shall remain responsible for the maintenance of such Sale Property in
             9   the same manner and proportion as prior to execution of this Stipulation.
         10              6.       Entry Into Stipulation is Without Prejudice.
         11                       a. Nothing in this Stipulation shall prejudice the rights of any Party or
         12                          otherwise constitute an amendment, modification or waiver of the
                                     rights of any Party to assert such party’s interests in the Net Sale
         13                          Proceeds from any Sale Transaction (other than provisions with
         14                          respect to the Allocation Protocol through which Non-Debtor Sellers
                                     agree to be bound by the Bankruptcy Court’s ruling with respect to
         15                          allocation of Net Proceeds).
         16
                                  b. Nothing in this Stipulation shall prejudice or impair the rights of any
         17                          Party with respect to any claim or cause of action against any other
         18
                                     Party or the defenses and/or counterclaims of any Party with respect
                                     thereto.
         19
                                  c. Nothing in this Stipulation shall prejudice or impair the rights of any
         20                          Mortgagees and any valid and properly perfected liens of any
         21                          Mortgagee in any of the Sale Properties. Any such liens shall attach
                                     to the Sale Proceeds relating to the sale of such Sale Property with the
         22
                                     same validity and priority as of the date of such Sale Transaction,
         23                          provided, however, nothing in this Stipulation shall prejudice the
                                     rights of any Party to challenge the validity, perfection or priority of
         24
                                     any lien asserted by a Mortgagee and any and all defenses of such
         25                          Mortgagee are also reserved.
         26
                 DOCS_NY:42487.12 20375/001
         27      COOPERATION AGREEMENT                                  P ACHULSKI
                                                                   P ACHULSKI  S TANGS TANG                      B USH K ORNFELD           L LP
                 REGARDING SALE OF ASSETS –                             Z IEHL &  J ONES
                                                                   Z IEHL & J ONES LLP LthLP                             LAW OFFICES
         28      Page 7
                                                                         10100Monica
                                                                  10100 Santa   Santa Monica   Blvd.,
                                                                                       Blvd., 13th Flr.13 Flr.
                                                                                                                    601 Union St., Suite 5000
                                                                                                                 Seattle, Washington 98101-2373
                                                                            Los Angeles, CA 90067-4003
                                                                     Los Angeles,  CA  90067-4003
                                                                              Telephone (310) 277-6910              Telephone (206) 292-2110
                                                                      Telephone   (310) 277-6910
                                                                              Facsimile  (310) 201-0760             Facsimile (206) 292-2104
                                                                       Facsimile (310) 201-0760
ec26nw01ge
             21-00141-WLH11          Doc 487-1   Filed 03/26/21     Entered 03/26/21 17:49:14                         Pg 8 of 17
             1           7.       Non-Debtor Sellers Not to Transfer Assets. The Non-Debtor Sellers
             2   hereby agree that for so long as this Stipulation is in effect, the Non-Debtor Sellers
             3   shall not transfer or otherwise lease or encumber any of the Sale Properties except as
             4   expressly provided in Section 2 hereof. The Non-Debtor Sellers further hereby agree
             5   that for so long as this Stipulation is in effect, the Non-Debtor Sellers shall not,
             6   without the prior-written consent, which consent will not be unreasonably withheld, of
             7   the Debtors, transfer or otherwise lease or encumber any of their other material assets
             8   or properties (for purposes of this Section 7, “material” shall mean assets or properties
             9   having a fair market value equal to or greater than $50,000.00), outside of the ordinary
         10      course of business (a “Non-Debtor Seller Transaction”), provided however, that the
         11      Debtors are hereby deemed as part of this Stipulation to consent to the transactions in
         12      Exhibit C hereto provided that the Committees shall have fourteen (14) days from the
         13      filing of this Motion to file an objection to these transactions. Except with respect to
         14      the transactions identified in Exhibit C hereto which shall be deemed approved upon
         15      entry by the Bankruptcy Court of an order approving this Stipulation, the Debtors
         16      shall provide five (5) business days’ written notice (including via electronic mail) to
         17      the Committees, the Enjoined Parties and the Mortgagees of the Debtors’ consent to
         18      any additional Non-Debtor Seller Transaction and any parties receiving such notice
         19      shall have five (5) business days to indicate in writing (including via electronic mail)
         20      to the Debtors that such party objects to any such Non-Debtor Seller Transaction. If
         21      the Debtors are unable to resolve such objection, then the Debtors shall seek
         22      Bankruptcy Court approval with respect to the Debtors’ consent to such Non-Debtor
         23      Seller Transaction and the rights of all parties with respect to any such proposed Non-
         24      Debtor Seller Transaction are reserved, provided further, that the failure to obtain
         25      Bankruptcy Court approval for such proposed Non-Debtor Seller Transaction shall not
         26      be a default under this Stipulation if Debtors sought approval, where appropriate, but
                 DOCS_NY:42487.12 20375/001
         27      COOPERATION AGREEMENT                                  P ACHULSKI
                                                                   P ACHULSKI  S TANGS TANG                      B USH K ORNFELD           L LP
                 REGARDING SALE OF ASSETS –                             Z IEHL &  J ONES
                                                                   Z IEHL & J ONES LLP LthLP                             LAW OFFICES
         28      Page 8
                                                                         10100Monica
                                                                  10100 Santa   Santa Monica   Blvd.,
                                                                                       Blvd., 13th Flr.13 Flr.
                                                                                                                    601 Union St., Suite 5000
                                                                                                                 Seattle, Washington 98101-2373
                                                                            Los Angeles, CA 90067-4003
                                                                     Los Angeles,  CA  90067-4003
                                                                              Telephone (310) 277-6910              Telephone (206) 292-2110
                                                                      Telephone   (310) 277-6910
                                                                              Facsimile  (310) 201-0760             Facsimile (206) 292-2104
                                                                       Facsimile (310) 201-0760
ec26nw01ge
             21-00141-WLH11          Doc 487-1   Filed 03/26/21     Entered 03/26/21 17:49:14                         Pg 9 of 17
             1   such approval was denied by the Bankruptcy Court for such proposed Non-Debtor
             2   Seller Transaction. Any breach of this Section 7 by any Non-Debtor Seller shall be a
             3   basis for termination of any injunction with respect to such breaching Non-Debtor
             4   Seller provided for in Section 8 hereof, provided, however, all of the obligations of
             5   each of the Non-Debtor Sellers under this Stipulation shall continue in full force and
             6   effect notwithstanding such termination of the injunction with respect to one or more
             7   of the Non-Debtor Sellers.
             8           8.       Injunction for the Protection of the Non-Debtor Sellers. In exchange for
             9   the cooperation the Non-Debtor Sellers with respect to the sale of the Sale Properties
         10      through these Bankruptcy Cases as contemplated herein, as a condition to the
         11      effectiveness of this Stipulation, Debtors shall (i) obtain, either through stipulation
         12      with the parties identified on Exhibit D hereto (along with any successors-in-interest
         13      or assignees, the “Enjoined Parties”), or an order of the Bankruptcy Court with respect
         14      to the Enjoined Parties, an agreement or injunction, respectively, prohibiting the
         15      Enjoined Parties from taking the following actions (the “Enjoined Actions”) with
         16      respect to assets or property of any of the Non-Debtor Sellers pursuant to Sections 362
         17      and 105 of the Bankruptcy Code, including, but not limited to:
         18                       a. the commencement or continuation, including the issuance or
         19                          employment of process, of a judicial, administrative, or other action or
                                     proceeding against any Non-Debtor Sellers;
         20

         21
                                  b. the enforcement, against any Non-Debtor Sellers of any judgment
                                     obtained against such Non-Debtors Seller;
         22
                                  c. any act to obtain possession of property of any of the Non-Debtor
         23                          Sellers or to exercise control over property of any Non-Debtor Sellers;
         24
                                  d. any act to create, perfect, or enforce any lien against property of the
         25                          any Non-Debtor Sellers;
         26
                 DOCS_NY:42487.12 20375/001
         27      COOPERATION AGREEMENT                                 P ACHULSKI
                                                                  P ACHULSKI  S TANGS TANG                      B USH K ORNFELD           L LP
                 REGARDING SALE OF ASSETS –                            Z IEHL &  J ONES
                                                                  Z IEHL & J ONES LLP LthLP                             LAW OFFICES
         28      Page 9
                                                                        10100Monica
                                                                 10100 Santa   Santa Monica   Blvd.,
                                                                                      Blvd., 13th Flr.13 Flr.
                                                                                                                   601 Union St., Suite 5000
                                                                                                                Seattle, Washington 98101-2373
                                                                           Los Angeles, CA 90067-4003
                                                                    Los Angeles,  CA  90067-4003
                                                                             Telephone (310) 277-6910              Telephone (206) 292-2110
                                                                     Telephone   (310) 277-6910
                                                                             Facsimile  (310) 201-0760             Facsimile (206) 292-2104
                                                                      Facsimile (310) 201-0760
ec26nw01ge
             21-00141-WLH11         Doc 487-1   Filed 03/26/21    Entered 03/26/21 17:49:14                         Pg 10 of 17
             1                    e. any act to collect, assess, or recover a claim against any Non-Debtor
             2                       Sellers;

             3   provided further, that Debtors will use reasonable efforts to obtain a similar
             4   stipulation or injunction against any other party that seeks to take any Enjoined Action
             5   with respect to the property or assets of any Non-Debtor Sellers, or, before or at the
             6   time of the hearing on approval of the Cooperation Agreement, the Debtors may seek
             7   an injunction that more broadly protects the Non-Debtor Sellers with respect to
             8   actions by their creditors, and the Debtors’ failure to obtain such injunction, including
             9   the denial of a request for such an injunction by the Bankruptcy Court, shall be a
         10      breach of this Stipulation and, on written notice to the Debtors (including via
         11      electronic mail), the Non-Debtor Sellers may terminate their continued performance
         12      hereunder. Notwithstanding the above, such injunction shall not prohibit the Debtors
         13      or the Committees from seeking reasonable informal or formal discovery in the
         14      Bankruptcy Cases pursuant to Bankruptcy Rule 2004 with respect to any Non-Debtor
         15      Sellers subject to the rights of such Non-Debtor Sellers to object to such discovery.
         16              9.       Participation of Committees. Farms and Ranches hereby agree that with
         17      respect to any of the matters referred to herein as to which the agreement or
         18      determination of either of the Debtors are required, such Debtor shall include both of
         19      the Committees in any negotiations on such issues.
         20              10.      Term of Agreement. This Stipulation will terminate upon the earlier of
         21      (i) the effective date of any confirmed plan of reorganization or liquidation in the
         22      Bankruptcy Cases, (ii) August 31, 2021 if no Sale Transaction is approved by the
         23      Bankruptcy Court prior to such date, or (ii) December 31, 2021. If there is a material
         24      adverse change with respect to the treatment of KE and DE pursuant to the Final Cash
         25      Collateral Orders, then KE and DE may, on written notice to the Debtors (including
         26
                 DOCS_NY:42487.12 20375/001
         27      COOPERATION AGREEMENT                                 P ACHULSKI
                                                                  P ACHULSKI  S TANGS TANG                      B USH K ORNFELD           L LP
                 REGARDING SALE OF ASSETS –                            Z IEHL &  J ONES
                                                                  Z IEHL & J ONES LLP LthLP                             LAW OFFICES
         28      Page 10
                                                                        10100Monica
                                                                 10100 Santa   Santa Monica   Blvd.,
                                                                                      Blvd., 13th Flr.13 Flr.
                                                                                                                   601 Union St., Suite 5000
                                                                                                                Seattle, Washington 98101-2373
                                                                           Los Angeles, CA 90067-4003
                                                                    Los Angeles,  CA  90067-4003
                                                                             Telephone (310) 277-6910              Telephone (206) 292-2110
                                                                     Telephone   (310) 277-6910
                                                                             Facsimile  (310) 201-0760             Facsimile (206) 292-2104
                                                                      Facsimile (310) 201-0760
ec26nw01ge
             21-00141-WLH11         Doc 487-1   Filed 03/26/21    Entered 03/26/21 17:49:14                         Pg 11 of 17
             1   via electronic mail), terminate their continued performance hereunder, provided that
             2   such performance shall continue with respect to any Sale Transaction that has been
             3   approved by the Bankruptcy Court prior to the provision of such notice of termination.
             4           11.      Immediate Effect of this Stipulation Upon the Court’s Approval.
             5   Notwithstanding anything to the contrary in the Bankruptcy Code, the Federal Rules
             6   of Bankruptcy Procedure, of the Local Bankruptcy Rules, the effectiveness of this
             7   Stipulation shall not be stayed in any respect. The Stipulation shall be effective
             8   immediately upon entry.
             9           12.      Binding Effect. This Stipulation is binding upon the Parties, their
         10      successors, assigns, affiliates, officers, directors, shareholders, partners, investors,
         11      members, employees, agents, and professionals.
         12              13.      Jurisdiction. The court shall retain sole and exclusive jurisdiction to hear
         13      and determine all matters arising from or relating to the interpretation and/or
         14      enforcement of this Stipulation.
         15

         16              IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD
         17

         18                                     [SIGNATURES TO FOLLOW]
         19

         20

         21

         22

         23

         24

         25

         26
                 DOCS_NY:42487.12 20375/001
         27      COOPERATION AGREEMENT                                 P ACHULSKI
                                                                  P ACHULSKI  S TANGS TANG                      B USH K ORNFELD           L LP
                 REGARDING SALE OF ASSETS –                            Z IEHL &  J ONES
                                                                  Z IEHL & J ONES LLP LthLP                             LAW OFFICES
         28      Page 11
                                                                        10100Monica
                                                                 10100 Santa   Santa Monica   Blvd.,
                                                                                      Blvd., 13th Flr.13 Flr.
                                                                                                                   601 Union St., Suite 5000
                                                                                                                Seattle, Washington 98101-2373
                                                                           Los Angeles, CA 90067-4003
                                                                    Los Angeles,  CA  90067-4003
                                                                             Telephone (310) 277-6910              Telephone (206) 292-2110
                                                                     Telephone   (310) 277-6910
                                                                             Facsimile  (310) 201-0760             Facsimile (206) 292-2104
                                                                      Facsimile (310) 201-0760
ec26nw01ge
             21-00141-WLH11         Doc 487-1   Filed 03/26/21    Entered 03/26/21 17:49:14                         Pg 12 of 17
             1
                                                          EXHBIT A
             2
                                                        Sale Properties1
             3
                 Debtor Properties
             4
                 Property                        Owners (Percentage                         Mortgagees
             5                                   Ownership)
             6   Nine Canyon Farms               Ranches (100%)                             Prudential Insurance
                                                                                            Company of America
             7                                                                              (“Prudential”)
             8   Storage Complex                 Farms (100%)                               LTM Investments LLC
             9

         10      Joint Properties
         11      Property                       Owners (Percentage                            Mortgagees
                                                Ownership)
         12
                 Cox Farm                       Ranches (66.1%);                              Equitable Financial Life
         13                                     Farms (7.1%);                                 Insurance Company f/k/a
                                                Non-Debtor Sellers (26.8%)                    AXA Equitable Life
         14                                                                                   Insurance Company
         15      River Farm                     Farms (0.7%);                                 Prudential
                                                Non-Debtor Sellers (99.3%)
         16

         17      Non-Debtor Properties
         18      Property                       Owners (Percentage                            Mortgagees
                                                Ownership)
         19

         20      Goose Gap Farm                 Non-Debtor Sellers (100%)                     Prudential
         21

         22

         23

         24

         25              The ownership percentages provided for herein are for illustrative purposes
                         1

                 and the rights of all parties with respect to the determination of such ownership
         26      percentages is hereby reserved.
                 DOCS_NY:42487.12 20375/001
         27      COOPERATION AGREEMENT                                 P ACHULSKI
                                                                  P ACHULSKI  S TANGS TANG                      B USH K ORNFELD           L LP
                 REGARDING SALE OF ASSETS –                            Z IEHL &  J ONES
                                                                  Z IEHL & J ONES LLP LthLP                             LAW OFFICES
         28      Page 1
                                                                        10100Monica
                                                                 10100 Santa   Santa Monica   Blvd.,
                                                                                      Blvd., 13th Flr.13 Flr.
                                                                                                                   601 Union St., Suite 5000
                                                                                                                Seattle, Washington 98101-2373
                                                                           Los Angeles, CA 90067-4003
                                                                    Los Angeles,  CA  90067-4003
                                                                             Telephone (310) 277-6910              Telephone (206) 292-2110
                                                                     Telephone   (310) 277-6910
                                                                             Facsimile  (310) 201-0760             Facsimile (206) 292-2104
                                                                      Facsimile (310) 201-0760
ec26nw01ge
             21-00141-WLH11         Doc 487-1   Filed 03/26/21    Entered 03/26/21 17:49:14                         Pg 13 of 17
             1
                                                           EXHIBIT B
             2
                                              SALE PROCEDURES MILESTONES 5
             3

             4
                             Event                                              Proposed Deadlines
             5

             6
                             Hearing on any Stalking Horse or Bid               Eight (8) days after the
                             Protections Objections (if any) or,                Stalking Horse Bidder
             7               alternatively, to set dates and deadlines          Motion or No Stalking
             8
                             for a naked auction process (subject to            Horse Notice, as applicable,
                             Court availability)                                is filed
             9
                             Deadline to File Notice of Intent to               Three (3) days after entry
         10                  Assume and Assign Transferred                      of Court’s order approving
         11                  Contracts and Proposed Cure Amounts                the Stalking Horse Bidder
                                                                                Motion (the “Stalking
         12                                                                     Horse Bidder Approval
         13                                                                     Order”)
         14                  Deadline to File and Serve Sale Notice             Four (4) days after entry of
         15                                                                     the Stalking Horse
                                                                                Approval Order
         16
                             Deadline to Submit Bids                            Fifteen (15) days after entry
         17
                                                                                of the Stalking Horse
         18                                                                     Bidder Approval Order, at
                                                                                4:00 p.m. (Pacific Time)
         19

         20                  Deadline to File Objections to Cure                Twelve (12) days after the
                             Amounts                                            filing and service of the
         21                                                                     Assumption and
         22                                                                     Assignment/Cure Notice,
                                                                                at 4:00 p.m. (Pacific Time)
         23

         24

         25
                        The Proposed Deadlines remain subject to approval of the Bankruptcy Court in
                         5

         26      connection with the Bidding Procedures Motion.
                 DOCS_NY:42487.12 20375/001
         27      COOPERATION AGREEMENT                                  P ACHULSKI
                                                                   P ACHULSKI  S TANGS TANG                      B USH K ORNFELD           L LP
                 REGARDING SALE OF ASSETS –                             Z IEHL &  J ONES
                                                                   Z IEHL & J ONES LLP LthLP                             LAW OFFICES
         28      Page 1
                                                                         10100Monica
                                                                  10100 Santa   Santa Monica   Blvd.,
                                                                                       Blvd., 13th Flr.13 Flr.
                                                                                                                    601 Union St., Suite 5000
                                                                                                                 Seattle, Washington 98101-2373
                                                                            Los Angeles, CA 90067-4003
                                                                     Los Angeles,  CA  90067-4003
                                                                              Telephone (310) 277-6910              Telephone (206) 292-2110
                                                                      Telephone   (310) 277-6910
                                                                              Facsimile  (310) 201-0760             Facsimile (206) 292-2104
                                                                       Facsimile (310) 201-0760
ec26nw01ge
             21-00141-WLH11         Doc 487-1    Filed 03/26/21    Entered 03/26/21 17:49:14                         Pg 14 of 17
             1
                            Event                                              Proposed Deadlines
             2
                            Deadline for Debtors to Notify Bidders Four (4) business days after
             3              of Status as Qualified Bidders         the Bid Deadline, at 5:00
             4                                                     p.m. (Pacific Time)
             5              Auction (if necessary)                             Fourteen (14) days after the
             6
                                                                               Bid Deadline,
                                                                               at 10:00 a.m. (Pacific Time)
             7
                            Deadline to File Notice of (a)        One day following
             8              Successful Bid and Backup Bid and (b) conclusion of the Auction
             9              Identity of Successful Bidder and
                            Backup Bidder
         10

         11
                            Deadline to File (a) Objections to Sale            July 8, 2021
                            and (b) Objections to Assumption and               at 4:00 p.m. (Pacific Time)
         12                 Assignment of Contracts
         13                 Reply Deadline                                     July 13, 2021
         14                                                                    at 4:00 p.m. (Pacific Time)
         15                 Sale Hearing Date                                  July 15, 2021
         16
                            Hearing on any Stalking Horse or Bid               Eight (8) days after the
         17                 Protections Objections (if any) or,                Stalking Horse Bidder
                            alternatively, to set dates and deadlines          Motion or No Stalking
         18
                            for a naked auction process (subject to            Horse Notice, as applicable,
         19                 Court availability)                                is filed
         20

         21

         22

         23

         24

         25

         26
                 DOCS_NY:42487.12 20375/001
         27      COOPERATION AGREEMENT                                 P ACHULSKI
                                                                  P ACHULSKI  S TANGS TANG                      B USH K ORNFELD           L LP
                 REGARDING SALE OF ASSETS –                            Z IEHL &  J ONES
                                                                  Z IEHL & J ONES LLP LthLP                             LAW OFFICES
         28      Page 2
                                                                        10100Monica
                                                                 10100 Santa   Santa Monica   Blvd.,
                                                                                      Blvd., 13th Flr.13 Flr.
                                                                                                                   601 Union St., Suite 5000
                                                                                                                Seattle, Washington 98101-2373
                                                                           Los Angeles, CA 90067-4003
                                                                    Los Angeles,  CA  90067-4003
                                                                             Telephone (310) 277-6910              Telephone (206) 292-2110
                                                                     Telephone   (310) 277-6910
                                                                             Facsimile  (310) 201-0760             Facsimile (206) 292-2104
                                                                      Facsimile (310) 201-0760
ec26nw01ge
             21-00141-WLH11         Doc 487-1   Filed 03/26/21    Entered 03/26/21 17:49:14                         Pg 15 of 17
             1
                                                          EXHIBIT C
             2
                                 APPROVED NON-DEBTOR SELLER TRANSACTIONS
             3

             4
                 The encumbrance of certain property and assets of the entities described below
             5
                 (certain of the Non-Debtor Sellers hold ownership interests in these entities) in
             6

             7   connection with the transactions (the “Transactions”) contemplated pursuant to that

             8   Binding Term Sheet or final terms approved at the hearing thereon (the “Term
             9   Sheet”)1 by and among (i) Farms, (ii) Ranches, (iii) Canyon Farm II, LLC (“Canyon
         10      Farm”), (iv) 3C Farms, LLC (“3C Farms”), and (v) Easterday Farms Dairy, LLC
         11
                 (“Dairy”), including, but not limited to, pledge of any of the property or interests of
         12
                 3E Properties, 3C Farms and Dairy as collateral to secure financing related to the
         13
                 entry of 3C Farms and Dairy into the Transactions. For the avoidance of doubt, the
         14

         15      property or assets to be pledged are the assets of the separate corporate entities in

         16      which Non-Debtor Sellers hold equity or other ownership interests and are not assets
         17      or property owned directly by any Non-Debtor Seller.
         18

         19

         20      Any disposition by CE and DE of their ownership interests in Easterday Farms Dairy,
         21      LLC.
         22

         23

         24      1
                  The Term Sheet was filed with the Bankruptcy Court as part of the Emergency
                 Motion For An Order Approving (I) Lindsay Canyon Binding Term Sheet And
         25      Authorizing Entry Into Definitive Documentation; (II) Scheduling Hearing To
                 Approve Entry Into Dip Financing Loan; And (III) Granting Related Relief [Dkt. No.
         26      465]
                 DOCS_NY:42487.12 20375/001
         27      COOPERATION AGREEMENT                                 P ACHULSKI
                                                                  P ACHULSKI  S TANGS TANG                      B USH K ORNFELD           L LP
                 REGARDING SALE OF ASSETS –                            Z IEHL &  J ONES
                                                                  Z IEHL & J ONES LLP LthLP                             LAW OFFICES
         28      Page 1
                                                                        10100Monica
                                                                 10100 Santa   Santa Monica   Blvd.,
                                                                                      Blvd., 13th Flr.13 Flr.
                                                                                                                   601 Union St., Suite 5000
                                                                                                                Seattle, Washington 98101-2373
                                                                           Los Angeles, CA 90067-4003
                                                                    Los Angeles,  CA  90067-4003
                                                                             Telephone (310) 277-6910              Telephone (206) 292-2110
                                                                     Telephone   (310) 277-6910
                                                                             Facsimile  (310) 201-0760             Facsimile (206) 292-2104
                                                                      Facsimile (310) 201-0760
ec26nw01ge
             21-00141-WLH11         Doc 487-1   Filed 03/26/21    Entered 03/26/21 17:49:14                         Pg 16 of 17
             1
                                                          EXHIBIT D
             2
                                                    ENJOINED PARTIES
             3

             4
                 Washington Trust Bank

             5
                 Tyson Fresh Meat, Inc.

             6
                 Prudential Insurance Company of America

             7
                 Deere & Company d/b/a John Deere Financial

             8
                 Rabo Agrifinance LLC

             9

         10

         11

         12

         13

         14

         15

         16

         17

         18

         19

         20

         21

         22

         23

         24

         25

         26
                 DOCS_NY:42487.12 20375/001
         27      COOPERATION AGREEMENT                                 P ACHULSKI
                                                                  P ACHULSKI  S TANGS TANG                      B USH K ORNFELD           L LP
                 REGARDING SALE OF ASSETS –                            Z IEHL &  J ONES
                                                                  Z IEHL & J ONES LLP LthLP                             LAW OFFICES
         28      Page 1
                                                                        10100Monica
                                                                 10100 Santa   Santa Monica   Blvd.,
                                                                                      Blvd., 13th Flr.13 Flr.
                                                                                                                   601 Union St., Suite 5000
                                                                                                                Seattle, Washington 98101-2373
                                                                           Los Angeles, CA 90067-4003
                                                                    Los Angeles,  CA  90067-4003
                                                                             Telephone (310) 277-6910              Telephone (206) 292-2110
                                                                     Telephone   (310) 277-6910
                                                                             Facsimile  (310) 201-0760             Facsimile (206) 292-2104
                                                                      Facsimile (310) 201-0760
ec26nw01ge
             21-00141-WLH11         Doc 487-1   Filed 03/26/21    Entered 03/26/21 17:49:14                         Pg 17 of 17
